21 U.S. 257 (____)
8 Wheat. 257
GREELEY and others
v.
The UNITED STATES.
Supreme Court of United States.

*260 The cause was briefly argued by Mr. Webster, for the plaintiffs in error, and by Mr. Pitman, for the United States.
The Court directed the following certificate to be sent to the Circuit Court.
CERTIFICATE. This cause came on to be heard on the transcript of the record of the Court of the United States, for the first circuit in the District of Maine, on the points on which the Judges of that Court were divided in opinion, and was argued by counsel. On consideration whereof, this Court is of opinion:
1. That an American private armed vessel, duly commissioned, making collusive captures of enemy's property during the late war with Great Britain, and under colour of such captures introducing goods and merchandise into the United States, contrary to the provisions of the act of March 1, 1809, c. 195. revived and continued in *261 force by the act of March 2, 1811, c. 306. thereby broke the condition of the bond given pursuant to the third section of the statute of June 26th, 1812, c. 430. requiring "that the owners, officers, and crew, who shall be employed on board such commissioned vessel, shall and will observe the treaties and laws of the United States.
2. That where such breach appears upon demurrer, the defendants cannot, by law, claim a hearing under the Judiciary Act of September 24th, 1789, c. 20. s. 26.
All which is directed to be certified to the Circuit Court of the United States for the first circuit and District of Maine.